         Case 2:15-cr-00416-RBS Document 77 Filed 07/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :
                                           :       CRIMINAL ACTION
              v.                           :
                                           :       NO. 15-416
RAYMOND JUSTIS                             :


                                         ORDER

       AND NOW, this 29th day of July, 2020, upon consideration of Defendant Raymond

Justis’s Motion for a Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF Nos.

72, 73), and the Government’s Response thereto (ECF No. 75), it is ORDERED that the Motion

is DENIED.

       IT IS SO ORDERED.



                                                   BY THE COURT:



                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
